PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
DELSON et al.
Application No. 14/074,370
Filed: 7 Nov 2013
For: THERMAL SLUDGE TO ENERGY TRANSFORMER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION UNDER 37 CFR 1.137(a)” filed March 11, 2021 to revive the above-identified application.

The petition under 37 CFR 1.137(a)1 is GRANTED.
	
This application became abandoned for failure to timely reply to the Final Office Action mailed December 2, 2016.  A shortened statutory period of three months was set for replying to the Final Office Action. Accordingly, a Notice of Abandonment was mailed July 11, 2017.

A petition to revive filed July 8, 2020 with a Request for Continued Examination (RCE) and an amendment as the submission required under 37 CFR 1.114 was dismissed in a decision mailed July 31, 2020 because while the required statement of unintentional delay was provided, the petition to revive was filed more than two years after the date of abandonment and thus additional information was required to ensure the record supports a conclusion that the entire delay was unintentional.  Renewed petitions filed September 29, 2020 and December 8, 2020 were dismissed in decisions mailed October 23, 2020 and December 31, 2020, respectively, because a review of the explanation presented in the renewed petitions did not satisfactorily outline circumstances surrounding the delay that establishes the entire delay was unintentional. 

Comes now petitioner with the instant renewed petition and additional information to establish that the entire delay was unintentional.

All other requirements under 37 CFR 1.137(a) having been met, this matter is being referred to Technology Center 3748 for processing of the RCE submitted July 8, 2020 and for further examination as appropriate.
							
Telephone inquiries related to this decision should be directed to the undersigned Attorney at (571) 272-3212.
	
/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET








    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).